Appeal by the People from an order of the Supreme Court, Kings County, dated October 21, 1971, which granted defendant’s motion to arrest and set aside a judgment of conviction and to dismiss the indictment charging defendant with criminal contempt in violation of subdivision 4 of section 215.50 of the Penal Law. Order reversed, on the law, motion denied and indictment reinstated. In our opinion, the immunity granted was as broad as the constitutional privilege against self-incrimination and defendant was given proper and adequate notice as to the scope of the immunity granted (People v. Mulligan, 29 N Y 2d 20; People v. Dellacroce, 38 A D 2d 210). Munder, Acting P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.